Citation Nr: 0109297	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-02 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
an expressive speech disorder. 

2.  Entitlement to an evaluation in excess of 20 percent for 
hemiparesis of the right arm.

3.  Entitlement to an evaluation in excess of 20 percent for 
hemiparesis of the right lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to April 
1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) in which service connection was granted for an 
expressive speech disorder, hemiparesis of the right arm, and 
hemiparesis of the right lower extremity, all as residuals of 
a left large intracapsular cerebrovascular accident.  A 10 
percent disability rating was assigned for the expressive 
speech disorder, whereas two separate 20 percent disability 
rating were assigned for the hemiparesis, one for the right 
arm and another for the right lower extremity.  The effective 
date for the grant of service connection for each disorder 
was August 1, 1998.


REMAND

Pursuant to an April 1998 request from the RO for medical 
records dating back to 1978, the Brooke Army Medical Center 
(BAMC) provided records dated from 1997 to January 1998.  In 
June 1998 the veteran submitted records apparently from the 
BAMC showing additional treatment in February and March 1998.  

A July 1998 VA neurology examination report reflects that the 
veteran indicated he was still undergoing rehabilitation 
treatment.  In a January 1999 statement, a doctor at BAMC 
indicated that he had treated the veteran from January 1995 
to the present and that the veteran's rehabilitation from his 
January 1998 cerebrovascular accident had progressed slowly.  
The latest treatment record that appears to be from BAMC is 
dated in June 1998 and was submitted by the veteran.  Thus, 
it appears that there are additional records from BAMC that 
should be obtained.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

A B. Forseth, MD, a private physician, indicated in a January 
2000 statement that the veteran had various disorders, 
including residual right hemiparesis and mild aphasia.  She 
said that she would be willing to submit her treatment 
records.  These records need to be obtained.  Id.  

In light of the above, this case is REMANDED to the RO for 
the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all physicians and facilities 
that have treated or evaluated the 
expressive speech disorder and right-sided 
hemiparesis since January 1998.  After 
obtaining any necessary authorization, the 
RO should obtain any medical records not 
currently on file, to include any 
additional records from the Brooke Army 
Medical Center and all records from Dr. 
Forseth.  If any attempts to obtain the 
additional evidence are unsuccessful, the 
RO should comply with the notice 
provisions of the VCAA of 2000.

3.  The veteran should be asked to 
identify or provide evidence that the 
service-connected expressive speech 
disorder and right-sided hemiparesis have 
resulted in an unusual disability picture 
with such factors as frequent 
hospitalizations or marked interference 
with employment.  Such evidence might 
include medical and employment records, 
income information, or statements from 
medical care providers, former employers 
and/or coworkers.  If the veteran 
identifies the evidence, the RO should 
assist him in obtaining it.  The veteran 
also should indicate whether he was 
employed when he had his stroke and, if 
so, he should identify his employer, 
indicate the number of hours per week that 
he worked, and describe his duties.  

4.  Thereafter, the veteran should be 
afforded a special VA neurology 
examination to determine the current 
manifestations and severity of the 
expressive speech disorder and right-
sided hemiparesis.  Notice of the 
examination date should be documented in 
the claims folder.  The veteran should be 
advised of the importance of appearing 
for a rating examination in regard to the 
claim and of the potential consequences 
of failing to report for an examination.  
See 38 C.F.R. § 3.655.  The veteran's 
claims folder and a copy of this remand 
should be made available to the examiner 
for review, the receipt of which should 
be acknowledged in the examination 
report.  Any indicated studies should be 
performed.  The veteran's history, 
current complaints, and examination 
findings must be reported in detail by 
the examiner.  

With regard to hemiparesis, the examiner 
should identify all manifestations in 
detail and the degree of severity of any 
deficits or other abnormalities, 
including whether such is due to or 
equivalent to complete or incomplete 
paralysis of a nerve, with identification 
of the nerve(s).  The examiner should 
also describe the veteran's expressive 
speech disorder in detail and indicate 
whether it is due to or equivalent to 
paralysis of a nerve; if so, the examiner 
should identify the nerve and comment on 
whether the paralysis is complete or 
incomplete.  The examiner also should 
render opinion on whether the service-
connected expressive speech disorder or 
right-sided hemiparesis, without 
consideration of the veteran's age or any 
other disabilities, is of a nature as to 
result in marked interference in 
employment.  In that regard, the examiner 
should note whether the veteran was 
employed when the stroke occurred and, if 
not, when he was last employed.  

All findings should be reported in detail 
and the foundation for all conclusions 
should be clearly set forth.  A 
comprehensive report that addresses the 
aforementioned should be provided and 
associated with the claims folder. 

5.  The RO should then review the 
examination report.  If not responsive to 
the Board's instructions, it should be 
amended by the examiner so that the case 
will not have to be remanded again.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, as well as any 
pertinent formal or informal guidance 
that has been or is subsequently provided 
by the Department, including, among 
others things, Fast Letters, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  Based 
on the entire evidentiary record, the RO 
should then readjudicate the issues on 
appeal with consideration of 38 C.F.R. 
§§ 3.321, 4.20, 4.124a, and 4.130, as 
applicable.  If any benefit sought on 
appeal remains denied, the veteran and 
the representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


